       Case 5:20-cr-00028-TES-CHW Document 21 Filed 09/30/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION


UNITED STATES OF AMERICA,

v.                                                    CRIMINAL ACTION NO.
                                                       5:20-cr-00028-TES-CHW
BRITTANY J. CREWS,

        Defendant.


            ORDER GRANTING JOINT MOTION TO CONTINUE TRIAL



        The United States filed a Joint Motion to Continue Trial in the Interests of Justice

 [Doc. 20] requesting the Court to “continue this case for purposes of entering into a

 pretrial diversion agreement.” [Doc. 20, p. 1].

        On August 11, 2020, the Grand Jury charged Defendant with one court of Theft

 of Mail by Postal Employee in violation of 18 U.S.C. § 1709. [Doc. 1, p. 1]. During

 Defendant’s initial appearance and arraignment on September 17, 2020, she pled not

 guilty and was released on a personal recognizance bond. [Doc. 13]; [Doc. 14]; [Doc. 17,

 p. 1]. According to the Government’s Motion, United States Probation Office “is

 currently conducting an investigation to determine if Defendant is a suitable candidate

 for pretrial diversion.” [Doc. 20, p. 1, ¶ 2]. In order for Probation to “properly assess[]”

 Defendant, the parties seek a continuance. [Id. at p. 2, ¶ 2].

        Consistent with the parties’ request, the Court GRANTS the Joint Motion to

 Continue Trial in the Interests of Justice [Doc. 20] so that Defendant and the
      Case 5:20-cr-00028-TES-CHW Document 21 Filed 09/30/20 Page 2 of 2




Government may enter into and “prepare for the completion of pretrial diversion.” [Id.

at p. 2, ¶ 3]. If the parties reach a pretrial diversion agreement, the time during this

deferral of prosecution in which Defendant may demonstrate her good conduct, shall

be deemed excludable pursuant to the Speedy Trial Act. 18 U.S.C. § 3161(h)(2). Until

such an agreement is reached, however, the Court CONTINUES this case to its next

regularly scheduled Trial Term—December 15, 2020. The ends of justice

served by granting this continuance outweigh the best interests of the public and

Defendant in a speedy trial and are in accordance with the considerations required

under 18 U.S.C. § 3161(h)(7)(A) for excusable delay.

       SO ORDERED, this 30th day of September, 2020.

                                           S/ Tilman E. Self, III
                                           TILMAN E. SELF, III, JUDGE
                                           UNITED STATES DISTRICT COURT




                                              2
